PER CURIAM.
This matter is before the Court for consideration of proposed amendments to the Florida Rules of Civil Procedure, the Florida Family Law Rules, of Procedure and proposed new Florida Rules for Court-Appointed Alternative Dispute Resolution Neutrals Regarding Dispute Resolution Processes for Which No Other Supreme Court Rules or Standards of Professional Conduct Exist. We have jurisdiction. See art. V, § 2(a), Fla. Const.
The Supreme Court Committee on Alternative Dispute Resolution Rules and Policy (ADR Committee) has filed a petition proposing new Family Law Rules of Procedure, new Rules of Civil Procedure, and new Rules for Court-Appointed Alternative Dispute Resolution Neutrals Regarding Alternative Dispute Resolution Processes for Which No Other Supreme Court Rules or Standards of Professional Conduct Exist. Similar proposals were submitted by the ADR Committee in case number SC11-1454; however, the Court declined to adopt those proposals and referred them back to the ADR Committee for further study and consideration. See In re Amends, to Fla. R. Civ. P., Fla. Fam. L.R. P., New Fla. R. fur Qualified and Courty-Appointed Parenting Coordinators, New Fla. R. for Other Court-Appointed Alternative Dispute Resolution Neutrals, 104 So.3d 1043, 1045 (Fla.2012).
According ■ to the petition, the ADR Committee received input from the Florida Bar Rules Committees. The petition also states that the proposals were posted on the Dispute Resolution . Center' website from May 20, 2011, to June 8, 2011, and the Committee received one comment. After submission to the Court, the proposals were published for comment in The Florida Bar News. Comments were received from several interested parties and groups, including the Family Law Rules Committee, the Civil Procedure Rules Committee, the Executive Council of the *980ADR Section of the Florida Bar, the Honorable Thomas McGrady, Chief Judge of the Sixth Judicial Circuit, the Honorable Robert E. Roundtree, Jr., Chief Judge of the Eighth Judicial Circuit, Attorney Robert J. Merlin, and Gregory Firestone, Ph.D. The ADR Committee filed a response to the comments, and oral argument was heard on the Committee’s proposals on June 8, 2015.
• We commend the ADR Committee’s careful consideration and considerable effort in presenting these matters to the Court and its continued work in supporting and encouraging the use of alternative dispute resolution in Florida courts. However, upon consideration of the ADR Committee’s petition,- the comments filed.and the. Committee’s response thereto, and the presentations of the parties at oral argument, we decline to adopt the Committee’s proposals at this time. Given the substantial criticism, alleged deficiencies in the proposals, and other issues raised at oral argument in this matter and in the comments received, we conclude that the time is not yet ripe .for rules addressing ADR processes other than those already identified and governed by current court rules.
It is so ordered.
LABARGA, C.J., and PARIENTE, QUINCE, CANADY, POLSTON, and PERRY, JJ., concur.
LEWIS, J., concurs in result.